Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 28 May 1998.
Approval of the Minutes
The Minutes of Thursday, 28 May 1998 have been distributed.
Are there any comments?
Mr President, last Friday Mr Eric Tabarly, a very distinguished French yachtsman, was knocked overboard in heavy seas off the Welsh coast and is missing, presumed drowned. My father, Sir Francis Chichester, was a great competitor of Mr Tabarly's. I would just like to pay my tribute to this very great, French, single-handed yachtsman, and I crave your indulgence, Mr President, for so doing.
Mr President, as I speak a football match is taking place in Marseilles between England and Tunisia. The latest score is 2-0.
It has finished and it is 2-0. However, I was very concerned, indeed, to hear of the actions by mindless hooligans during that match, and I want to say to this House that the behaviour of those people in no way represents the genuine English football fans who are as disgusted and appalled as any by the behaviour of those people in France.
(Applause)
Mr President, I intended to vote against, instead of for, Amendment No 4 to the Arias Cañete report. I wish the record to be changed, if possible.
Mr President, I wish to speak about something that does not concern the Minutes, but is a question of procedure. This week the results of the working party's discussion on MEPs' pay, travel and other expenses will be made known here. These have been leaked to the public, to the Swedish press for example. We Finnish parliamentarians, at least some of us, have had to answer questions on this working party's conclusions. I do not know whether they are right or wrong, but this kind of leak must not be allowed to happen. We have to be familiar with the contents of a report at least at the same time as the media, to be able to reply to the questions we are asked.
Mrs Matikainen-Kallström, I think Mr Martin wants to speak about the same subject.
Mr President, the Press Services have just drawn my attention to the coverage in the Swedish press of the Members' Statute.
I wish to say that, firstly, they are not leaks, because they are entirely inaccurate: they do not reflect the contents of the report. Mr President, as you know, the report will go to the Bureau tonight and until it has been to the Bureau it is not an official document of this House.
Secondly, the report does not mention a salary at all. It simply suggests that, in future, an MEP's salary should be a percentage of a judge at the Court of Justice's salary but does not mention what that percentage should be; and, thirdly, it states that the percentage should be set by common accord between this Parliament and the Council, so Parliament would not be able to act unilaterally to set its own salary.
The reports and the figures quoted in the Swedish media are entirely inaccurate.
Mr Martin, you have just answered it for me.
Mr President, unlike the previous speakers, I would like to make a point about pages 17 and 18 of the Minutes and the vote on the Arias Cañete report.
An amendment was tabled to this report, Amendment No 1, which was the subject, on the one hand, of a request for a roll-call vote, on the part of the GUE/NGL group, and on the other hand, for a split vote, on the part of our group.
The results of the roll-call vote are recorded in the Minutes, both for the first and the second part of Amendment No 1. However, in the results of the roll-call vote, in the Annex to the Minutes, we are told that the roll-call list for the first part of Amendment No 1 will not be published for technical reasons.
I would like to ask you why this is, and if any measures have been taken to ensure that such an incident does not happen again. In fact, I think that as regards requests for roll-call votes, it is not just a question of having the exact result, but it is also a question of knowing how the votes are divided up for each group. So, have measures been taken to ensure that such regrettable events do not reoccur?
Certainly, Mr Fabre-Aubrespy. The electronic system broke down. We have done everything we can to ensure that this problem does not reoccur, and in particular to ensure that the electronic system in the new building is even more advanced and at least provides us with the possibility of an alternative system.
Mr President, I am getting a little disoriented, because I am constantly seeing something approaching on my left, on your right, and it says PPE here. But I no longer know whether that is the right name, and whether since the merging with everything related to the Allianza Nazionale and so on, there will merely be one group here in this Chamber as far as cooperation is concerned. Could you please establish that the centre will remain here where I stand?
Mr Wijsenbeek, it is a matter of Members' freedom, which I am sure you recognize.
Mr President, I wish to draw attention to this magazine called the Parliament magazine which purports to be a record, and to represent the opinions, of this House. This is a special edition on nuclear safety, for which I was asked to write a piece, which was later censured because of the heavy advertising of the nuclear industry in this magazine.
Either this does or does not represent the views of Members and if it does represent the views then it should not be censured in this way. If this happens in future, I would like Parliament to request that this masthead be removed from this magazine. I will be distributing to Members the article which I was asked to write for the magazine on the nuclear question so that we will not be censured in this House.
It is a private magazine. If they reduce the length of the articles which are given to them, unfortunately we cannot do anything about that, because it is freedom of expression. It is not an official magazine of the European Parliament.
Mr President, that is my point: it should not purport to be an official magazine and should not carry the masthead or purport to represent the views of this House.
We will check that it is not, in any case.
Mr President, I just wish to make two points. Firstly, I wrote to you in connection with the Arias Cañete vote, because there was some confusion there. Secondly, could the Commission make a statement to the House this week regarding the recent Court of Justice ruling, which effectively means that many of the NGOs and the programmes that most directly affect the people of the Community have been put on hold as a result of this Court of Justice opinion of 12 May. This is causing considerable alarm and great distress to many NGOs which have had their funding put on hold as a result of this Court case. If the Commission is not going to make a statement about this week, why not? And, if not, could it make one at the next part-session at the beginning of July in Brussels?
That has been raised in the trialogue, and we are seeking clarification of the question you raised.
Mr President, briefly and sadly I wish to inform this House that a fishing boat from Mallaig, a small town in the far north-west of my area, was split in two by a German tanker. It sank instantly with the total loss of crew. The saddest thing of all is that they are all from the same very small town, which is devastated. I wonder if it would not be impertinent to ask if you could perhaps write some kind of letter of condolence.
I can assure you that I will do that immediately.
Mr President, I believe I speak on behalf of the vast majority of the people of England, and I use the term 'England' today advisedly, to say that we are shocked, angered and ashamed at the antics of certain people in a French town who have purported to be English soccer fans! I wish to say to the people of France that I apologize for their behaviour. I would particularly like to apologize for the behaviour of those English fans who have been attacking French citizens of North African descent. They are fascist thugs! They do not represent the people of England.
I wish to conclude by saying that if this behaviour continues, then the British Government and the English Football Association should consider withdrawing the English team from the World Cup.
Mr President, if we are going to sympathize with every misfortune that occurs in the European Union, or at least many of them - and indeed rightly so - I would like to ask that we also acknowledge the rail accident which occurred in Germany and I would ask you to write a letter of condolence to those involved.
You are absolutely right, Mrs Mann. In any case, I can inform you that I sent telegrams expressing this Parliament's condolences to the German authorities, the President of the Bundestag and the Chancellor immediately after the accident.
Mr President, I assume that you too will have heard that dioxin levels from the wasteincineration plant in Strasbourg have been as high as 360 nanograms. In Germany 0.1 nanograms are permitted - I say this to give you an idea of the dimensions, that is those of you who do not work in the environmental field. We could perhaps say that this is our job, but we must show concern for our colleagues so I would politely ask you to write to the authorities in Strasbourg to ask that this waste-incineration plant be closed down immediately, as we have a responsibility towards our colleagues.
I shall tell the mayor this evening. He is dining with the Bureau.
Mr President, as you are aware we have a serious problem with Sellafield and British Nuclear Fuels that cannot be ignored. I would like to call on you, in your capacity as President of this Parliament, to demand that the Commission investigate BNFL which has already applied to the British Government to considerably increase discharges from its nuclear operations into the Irish Sea and which would result in over thirty billion litres of effluent being released into the Irish Sea over the next ten years. Secondly, that BNFL and Siemens, the German...
(Interruption by the President )
I am sorry, Mr Fitzsimons, there have been quite a lot of resolutions on Sellafield, and I cannot add anything to what this Parliament has already said.
Mr President, we have changed the subject now, but I cannot help going back to what we were talking about a little earlier. A short while ago, a British Member very rightly said that people who behaved badly with the French at football matches do not represent the whole of Great Britain but a part that he and many others disown. I am happy to hear this. I would nonetheless like to recall here that when the Italian police were put on the alert for a match in Italy, given the fact that the bravado of these fans was no secret and that prevention is the best thing - it is better to prevent problems than to try and solve them afterwards - the British press unfortunately severely attacked Italy and the Italian Government. So, considering......
(Interruption by the President)
Mrs Marinucci, we cannot start telling stories about incidents at football matches. This is not the time.
Mr President, thank you for your letter which I received today in reply to my question to you. I noticed in your letter that the Bureau will be meeting tonight, 15 June, to discuss the 50 % attendance. Will they take into consideration the contents of your letter which seems to indicate that the majority of people not able to attend 50 % of the votes have some difficulties in either arriving in Strasbourg or departing from Strasbourg? I do think that some consideration should be given to these points. Of course, I expect that Members of the groups will discuss these matters within their own groups and reach a final decision on it.
You can be absolutely certain of that.
Mr President, I would actually like to endorse what was said by a number of my colleagues, as well as by David Martin, about Members' salaries. A similar article appeared on the front pages of the Dutch regional press. I would like to ask you as a matter of urgency, Mr President, whether you could issue a press statement this evening, perhaps jointly with the working party, saying what is true and what is not. It is absolutely essential that, for once, this is also reported.
I also have a second comment. Today is the deadline for tabling amendments to next year's calendar of part-sessions. We in the Group of the European People's Party would greatly appreciate it if we had a little bit more time to talk about the agenda. Amendments to this agenda are not terribly labourious. I would therefore like to ask you if it might be possible for us in the group to have until tomorrow, let us say until 7.30 p.m., to do something about it.
Mrs Oomen-Ruijten, you are absolutely right. If there are no more interruptions, I hope we shall have approved the agenda before 7.30 p.m., and the matter can be discussed in the political groups.
(The Minutes were approved)
Calendar of part-sessions 1999
The Conference of Presidents has decided to propose the following calendar of part-sessions for 1999:
11 to 15 January27 to 28 January8 to 12 February24 to 25 February8 to 12 March24 to 25 March12 to 16 April3 to 7 May20 to 23 July13 to 17 September4 to 8 October18 to 22 October3 to 4 November15 to 19 November1 to 2 December13 to 17 December
The deadline for tabling amendments to these dates is 8.30 p.m. this evening, which gives an extra half an hour for the political groups to discuss it.
Mr President, that was not what I meant. I have a feeling that we should have a look at the Dutch-Spanish interpretation. I do not think it is always all that good. I had asked whether we could have until tomorrow evening to table the amendments, tomorrow evening until 7.30 p.m.
It would be impossible to set the deadline as 8.30 p.m. tomorrow, but we could make it 12.00 noon tomorrow.
Mr President, if this might lead to problems as far as translating is concerned; they are extremely simple amendments. That is my first point. But we could also vote on Thursday. Why not? We will also be voting on the Cardiff resolution on Thursday, an important topic, so we could also do this on Thursday. So I would like to ask you if we could have until 8.00 p.m. tomorrow to table amendments.
In that case there is no problem. If the vote takes place on Thursday instead of Wednesday, the deadline for tabling amendments can be 8.00 p.m. tomorrow.
Amendment of Rule 48
The next item is the report (A4-0293/97) by Mr Dell'Alba, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on the amendment of Rule 48 of Parliament's Rules of Procedure on written declarations.
Mr President, Mr Dell'Alba has been detained and has asked me to take his place as rapporteur, which I am of course happy to do.
Mr Dell'Alba's report relates to an amendment to Rule 48 of the Rules of Procedure, which concerns written declarations. This amendment to the rule is based on a proposal for an amendment to the Rules of Procedure submitted by Mrs Aglietta in October 1996, pursuant to Rule 163 which states that any Member may propose an amendment to the Rules of Procedure and have it referred to the committee responsible. This proposal related to Rule 48 of the Rules of Procedure and was drawn up on the basis of a decision by the enlarged Bureau on 7 July 1989, according to which written declarations (Rule 65 of the previous Rules of Procedure) cannot be signed by more than one Member when being submitted.
Following this proposal, the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, which appointed Mr Dell'Alba as rapporteur, drew up four amendments to Rule 48, which I would like to summarize briefly. The first amendment relates to the fact that, up until now, only individual Members have been able to submit written declarations of not more than 200 words. It aims to allow written declarations to be signed by up to five Members, in order to take account of the fact that within Parliament there are many collective actions and that it must also be possible for written declarations to be submitted by several Members.
The declaration must then be entered in a register, along with the names of the signatories. The second proposal is that the Committee on the Rules of Procedure, the Verification of Credentials and Immunities wants the declaration to be included in a register located in the immediate vicinity of the Chamber. Until now, Members had to sign written declarations in an office which was not always very easy to find, which explains this reference to the location of the register.
Other important changes include the fact that when a declaration has been signed by more than one half of the component Members of Parliament, the President will immediately inform Parliament of it, and the declaration will immediately be forwarded to the institutions to which it is addressed. In addition, it will be included in the Minutes of proceedings of the last sitting of the corresponding part-session.
Those are the various amendments that have been introduced. They will make it easier for Members to exercise their right to table declarations. In a way, it is a kind of democratization, an additional step towards a more broadly based democracy, which makes the right to submit such declarations for possible signatories a reality.
I would like to add that in addition to the four amendments tabled by the Rules Committee, which were in fact approved unanimously, a fifth amendment was tabled by Mrs Crawley and Mr Janssen van Raay, who would like such declarations to be entered in a register. This is of course already contained in Mr Dell'Alba's report, but this fifth amendment would mean that the names of the signatories would also be recorded. Personally, I wonder if it would not be rather labourious to enter not only the declaration, with the names of the initial signatories, but also the names of all those who have signed it. I have not been able to determine the rapporteur's feelings on this matter and I am therefore only giving you my personal opinion: I believe that it would be somewhat tedious.
Mr President, that is a brief summary of the proposal that has been submitted to you by the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. I call upon the House to approve these amendments.
Mr President, I should like to say that I will be broadly supporting the Dell'Alba report that has been put in front of us by Mr Fayot, the chairman of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. There is a past history to this report. It used to be possible - at least in the previous Parliament - for Members to collect signatures on the basis of Rule 48 resolutions which meant that on a reasonable number of occasions - perhaps three or four times a year - the requirement of half of the Members of Parliament signing was actually achieved. The reason that was changed some time ago was due to rather over-enthusiastic lobbying - some might say arm-twisting - by one of the opposition groups, which led to a demand for a change in the interpretation of the Rules. The present interpretation was adopted which, in fact, only allows for one initial signature to be on a Rule 48 resolution and for people having to sign it in a special office, which avoids having to walk a line of people demanding that they actually sign up to particular Rule 48 resolutions.
The result of this has been essentially to kill Rule 48 as a means of getting a resolution passed. On only one single occasion in the past three years have we actually obtained the necessary number of signatures, and that was fairly recently on a Rule 48 resolution on violence against women.
While the Dell'Alba report addresses a minor part of this problem, we will be supporting it save possibly, in my view, Amendment No 3, which means that we will no longer get a running total of how many Members have signed, or the second part of Amendment No 1 which seems to be overly cumbersome and not recognize the procedure which is actually followed in the office - because you do have a record of who has already signed. Nevertheless it would have been preferable to return to the status quo ante , but that would require Members to be sufficiently confident of their politics that they did not feel the need to be protected against overly attentive lobbying. Obviously this is not the case in this Parliament. Hopefully the next Parliament will have more about it than the present body or the lobbyists will have less about them.
Mr President, Mr Ford has spoken about the history of Rule 48. The question now is about the opening up of democracy and returning to somewhere nearer Parliament's former position. It is about allowing Members not only a clearer and more positive way to express their own political points of view on matters of topical and international interest, but also, perhaps more importantly, the chance to put down a motion on behalf of their constituents - those they were elected to represent.
The rapporteur should be congratulated for his amendments which generally, with the reservations that have been outlined by the previous speaker, seek to simplify these rights and opportunities and also to make the publication of the motions more open and more easily available.
Mr Dell'Alba, the rapporteur, has also made provision for more than one Member to initiate the process, and five Members collectively may do so. Once again Mr Ford has outlined the history of this process and I need not go into it any further.
Many reports are complex and lengthy. This report and the amendments distinguish themselves by their simplicity and clarity of presentation. These features are also reflected in the aims and objectives of the report, which are clarity, openness and simplicity and those are objectives which this Parliament should welcome and which we should be supporting. It is for these reasons that I and my group have no problem supporting this motion.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Article 366a of the Fourth ACP-EC Convention
The next item is the report (A4-0194/98) by Mrs Aelvoet, on behalf of the Committee on Development and Cooperation, on the draft Council Decision on the procedure for implementing Article 366a of the Fourth ACP-EC Convention (5644/98 - C4-0156/98-96/0050(AVC)).
Mr President, ladies and gentlemen, in January last year the Council consulted the European Parliament about the proposal for a Council decision on a framework procedure for implementing Article 366a of the Fourth Lomé Convention, as revised in 1995. This is the article that stipulates that in the event of an ACP state having failed to fulfil the essential components of the Convention, namely respect for human rights, democratic principles and the rule of law, this can lead to the suspension, either partially or fully, of the Convention. The Committee on Development and Cooperation subsequently decided to draw up an interim report pursuant to Article 80(3) of Parliament's Rules of Procedure, and also called for the opening of a conciliation procedure with the Council. The Committee on Development and Cooperation, followed in this by this entire Parliament during the part-session of June 1997, laid down recommendations in the interim report to amend the Commission's text so as to give Parliament the right of assent on each proposal to suspend or resume cooperation. The Commission's text had proposed that Parliament merely be informed afterwards. Unfortunately the Council's response on 6 March 1998 completely ignored the opinion of this Parliament, arguing that the assent of the European Parliament is, legally speaking, completely ruled out.
The situation has not improved because the Treaty of Amsterdam, which will be ratified by the fifteen Member States at the beginning of next year, provides only for information to be given to Parliament subsequently in such matters. We do not have a legal leg to stand on to enforce this assent from the Council. It would therefore have been enough for the Council to wait until the beginning of next year to present us with a fait accompli during the implementation procedure. That is why we responded very quickly in this interim report and developed a fallback position which amounts to the setting up of a consultation procedure instead of an assent procedure. We are therefore taking a step backwards, but are still asking for a little bit more than has been provided for according to the letter of the Treaty.
For that matter, this request for consultation is not new. When we were discussing the Oostlander report on enlargement towards central and eastern Europe Mr Henderson, President-in-Office of the Council, gave us a commitment which goes in the same direction, namely that Parliament would be given a suitable opportunity to express its views to the Council before the Council takes a decision; a perfect description of consultation, in fact.
That is why, as a result of this decision and Mr Henderson's statement, I immediately contacted the President-in-Office responsible for development cooperation, namely Mrs Clare Short, to ask her whether the British presidency would also grant consultation to the European Parliament. In the meantime we have had two discussions with text proposals which are aimed in the right direction. Not everything has been acquired yet, but we are on the road to consultation. It is essential that we conclude this issue before the end of the British presidency, which is approaching fast. That is why we have an interim report proposal before us, which received unanimous support from the Committee on Development and Cooperation.
The essential components are provided for in parliamentary consultation. Secondly, Council decisions must be made by qualified majority in the case of a partial suspension of the Convention, and unanimously in the case of a full suspension. To give you a clear idea of this, ladies and gentlemen, even in the case of Nigeria, the full Convention has not been suspended. It is therefore only in highly exceptional circumstances that unanimity would be called for.
The third element is obviously the call for conciliation with the Council, in active cooperation with the Commission. I therefore venture to express the hope that approval of this report may lead to us being able to reach an agreement with the presidency within a few weeks time.
Mr President, Mrs Aelvoet deserves recognition in drawing our attention to a very important issue, in order to stress the role of the European Parliament in such a very remarkable situation as the EU reacting to the fact that human rights are being flouted in a country working in cooperation with ourselves. I also congratulate her on being so coherent in this matter earlier on.
It has to be said that it is not just a matter here of the European Parliament getting its opinion across and having the opportunity to discuss it. This is also linked to that big problem the EU has at the moment, namely its approval by the general public. Its legitimacy for our citizens has perhaps dwindled. The European Parliament is justifiably seen as a public forum, one that represents the people, in those matters to which the people in general turn their attention.
It is very easy to imagine that Parliament might well have been rebuffed here on judicial grounds, for political reasons. However, I do not wish to claim that that is the case. That is why it would be a good idea to approve this report and take it very seriously. Furthermore, it must be realized that the matter will be taken more seriously in the country in which these human rights violations have occurred if the European Parliament focuses attention on it in its capacity as a public forum. Mrs Aelvoet's report deserves support and I hope it will be approved with not too much opposition.
Mr President, I too wish to thank the rapporteur very warmly for her work, and as she described the whole legal background for us with her usual clarity I would now like to go into some political aspects of this procedure in the two minutes I have available. It has become a tradition in the European Parliament that we ask our partners in development cooperation: "How do you deal with human rights? How do you manage the running of the state effectively, in terms of good governance? How do you ensure legal certainty for your citizens in the legal system?'
I believe we must not limit the discussion to the area of human rights alone. We must always bear in mind the other two areas as well. Of course, one is not necessarily conceivable without the other, but from that point of view we have actually always adopted this joint approach in discussions.
With this procedure - if we implement it in the way the rapporteur described - we have clear legal certainty for the ACP partner countries and beyond, as we are in the process of extending our cooperation to include to a greater extent the least developed countries which do not belong to the ACP. Some parts of this procedure could therefore be applied here.
It is sometimes noticeable that when human rights violations, bad administration and corrupt government persist for a long time, the stringency with which such sanctions are applied occasionally diminishes to some extent. I believe we should agree to proceed with equal intensity wherever we observe such shortcomings, and must continue to do so resolutely until the situation improves.
Mr President, the Union is getting the opportunity to give its human rights policy flesh and blood. The democracy and human rights clause can be made real by the Commission proposals. With these proposals, operational agreements are being made about how the democracy clause should be used, and on the basis of which criteria. The Union has a powerful instrument in its hands with the human rights clause, and should also wish to use it. Clear criteria and procedures will increase the transparency of EU policy. The countries concerned will also show more understanding of EU policy, and they will have an impetus to stick to the criteria. That is why it all started.
However, the present state of affairs in this debate on procedure is extremely disappointing. The Council wants to decide on the use of the democracy clause alone. My group utterly disagrees with this. Informing Parliament about the suspension of Lomé cooperation, for example, is by no means enough. In these kinds of situations public pressure from Europe's representative body is needed. Initiating Lomé cooperation requires assent from the European Parliament. So it should follow that this same Parliament should also give its assent to the suspension of cooperation.
The Council's reluctant attitude should not deter us from our principal position, namely that democratic participation and control is a primary requirement. The Council and Parliament must consult with each other in order to find a solution to this conflict. We should not surrender something in advance. The Council has also given the European Parliament a considerable role in the context of the accession partnership, after all.
For that matter, this also applies to the start of the procedure. Not only should the Council and the Commission be able to initiate a suspension procedure and dialogue with a country, but the European Parliament should also be able to request this. The rapporteur rightly asks for this in her report, of which I greatly approve. This Parliament plays an important role in the human rights policy of the Union, and the ACP Joint Assembly is also an important instrument. On the basis of this, the European Parliament deserves to be given an important role in the entire suspension procedure. Incidentally, that is true not only of the suspension of cooperation, but also when cooperation is resumed.
Precisely now, when the Union wants to make cooperation in the Lomé context more political, the parliamentary dimension must be strengthened, otherwise it does not have a leg to stand on politically. Which ACP country, for instance, will allow itself to be convinced by a moralistic European Union, which itself also violates democratic principles?
Mr President, I support a strong political dimension for the new cooperation agreements with the ACP countries, especially in the fields of human rights and good government under rule of law. It is right that we should consistently emphasize the importance we attach to the steady integration of the ACP countries into the world economy and that new trade arrangements should be compatible with those operating within the World Trade Organization. In fact, remaining tariff barriers must and should be removed to the greatest extent possible so that some element of fairness and equality of market access can be introduced.
In negotiating new ACP agreements, it is essential to stress the need for simplification and rationalization of aid instruments with a view to gradual evolution towards direct budgetary support for African states. Due care and attention must be shown so that as trade liberalization takes place no damage is done to the fragile working of the African economies. I welcome the declarations which were issued by the leaders of the G8 nations, following their meeting in England last month, relating to reducing the debt which African countries may have to pay back to the wealthier countries in the Western world. As the new millennium approaches, African states will not be able to make that stride to self-sufficiency if they continue to be crippled with debt repayments. The Western leaders must put in place structures and procedures to ensure that blanket reductions do not apply to all African states across the board.
Mr President, I, in turn, would like to express my complete agreement with the Group of the European Radical Alliance on the two main proposals contained in the report by Mrs Aelvoet.
Firstly, in June 1997 we asked that the European Parliament be able to give its assent to the Council in the case of suspension of the Convention. However, it would seem that such a provision would be contrary to the Amsterdam Treaty. We accept this, but consider that this is yet another example of the Treaty's inadequacy. Having said that, we agree with the simple consultation procedure proposed by the rapporteur so that Parliament can at least give its opinion a priori .
In addition, following the example of the rapporteur, we think that the European Parliament, just like the Commission or any Member State, should have a power of initiative for the suspension of the application of the Convention. I, for my part, am not certain that in a classic, orthodox view of the separation of powers, a parliamentary initiative of this type is valid. However, as a militant and firm believer in European federalism, I would say that until the institutions provide Parliament with real legislative power, we will have to encourage similar encroachments by our House on the executive role.
Nonetheless, with the speed at which the framework procedure for the implementation of Article 366a of the Lomé Convention is being set up, there is a risk that it will really not have enough time to be applied. That is why I would like once again to draw the attention of the Commission and the Council to one of the provisions contained in the Rocard report on the future of cooperation between the Union and the ACP countries. Mr Rocard had proposed - and our House had followed his lead - that the criteria relating to democracy and respect for human rights on which aid would depend should be defined by the recipient countries themselves.
I believe this proposal would improve the political legitimacy of the provision on conditionality and would lead to increased efficiency. But although we agree on the substance of the proposal, we must realize that its adoption would involve the ACP in the procedure itself. We cannot ask these countries to define the criteria for aid, and therefore conversely those relating to the suspension of the Convention, without involving them in the decision to suspend aid to their country. Consequently, we need to use our imagination and work to restore the balance of the entire procedure, so that it becomes an example of a truly fair cooperation policy.
Mr President, we support this request and particularly the idea behind it, although in our opinion it does not go far enough. A consultation procedure is certainly necessary; an assent procedure would be the better solution. We wish to announce one thing now: if there should be no solution during the British presidency, we will try to persuade the Austrian Government that this topic should be accorded particular importance after the change of presidency.
I also have a few general comments on this very important issue. On the basis of its own history, Europe should proceed with great caution in the field of human rights. If Parliament succeeds in dealing with this problem itself, every care will have to be taken and we will have to ensure that we are not tempted to make generalized premature judgements.
The fact that we are becoming active in this area is to be welcomed, but each individual case must be examined closely. The relevant countries, which are grouped together here, are at very different stages of economic development. A measure may affect one country very severely and another less so. The list of human rights which are constantly mentioned does not include, for example, the right to food and education, a right which is threatened when cooperation is terminated due to a lack of democratic development.
One thing we must bear in mind is that our role is not to act as judge, but to promote and support democratic development in the individual countries.
Mr President, it has never been so important for the European Union to provide itself with a mechanism for suspending cooperation relations when human rights violations take place. This is shown by the great number of urgent resolutions in this Parliament, which devotes a special heading to human rights, session after session.
By definition, that mechanism - insofar as it is a legal instrument - has to work, both for the sake of the credibility of the EU's foreign actions, which is now somewhat reduced, and, above all, as an inescapable requirement for the real achievement of the objectives established in the Treaties.
In order for it to work, the procedure for implementing the human rights clause cannot depend on unanimity in the Council, or pass through Parliament surreptitiously for information only. The system of unanimity in the Council is unanimously recognized as causing paralysis in the decision making process. We have known that ever since the empty chair crisis of 1966, and we are aware of it now, when one of the challenges of enlargement is to modify a decision making procedure which, being based on unanimity, is not flexible enough.
So we do not think Parliament is making a revolutionary request in asking for decisions on this important matter to be adopted by majority. The Council should not view this proposal with suspicion, because it is not an attempt to attack the current interests of the Member States, but to strengthen the policy and interests of the European Union in accordance with the principles established in the Treaties.
For Parliament to request to be consulted on one of the areas of foreign policy which most affects it - human rights - is not only not revolutionary, as Mrs Aelvoet says in her report's explanatory statement, but is entirely reasonable. Consulting Parliament would have avoided a lot of the contradictory situations we now find ourselves in. For example, in this very partsession we will be presenting a resolution on Equatorial Guinea, which has just passed 15 death sentences, asking the Commission to think again about resuming cooperation with that country.
Let us provide ourselves with the necessary mechanism to sanction the violation of human rights, so basic and essential, and let us do it properly, with transparency and, above all, with guarantees.
Mr President, I apologize to the House for not being in my place when the debate started. Unfortunately my plane was late. I congratulate Mrs Aelvoet on this excellent report. The PPE Group unanimously supports it. Suspension is a very serious matter and it is important that Parliament's views are heard. However, it is important to remember that the assent procedure very much ties us in to what happened in Amsterdam. If we cannot have that, then at least we should be allowed to comment when some situation like this arises.
We in Parliament also have to accept that there can be various kinds of situations. For example, there was the horrendous situation in Nigeria when the former president hanged 19 people. In such cases, where serious violations of human rights have taken place, the Commission may want to suspend a country immediately. In others a very slow process may be building up where, simply because of what is happening in the country, it may be possible to alleviate the situation before it goes too far.
For instance, I have just been in the Comoros and was quite horrified by the situation which appears to be building up there. One island, Anjouan, has declared independence and, at the same time, it expects to continue to get aid from the European Union. We pointed out to them quite clearly that they could not continue to be in Lomé if they had declared their independence. It may be that eventually we will have to suspend them. That is the sort of situation which we should discuss.
Human rights and democracy are vital to our continued support for developing nations. Quite honestly, good governance is probably even more important. I would have thought that Africa was the natural continent to move on to after ASEAN. Having seen the problems of ASEAN, many industries want to move out. Unless countries are stable, people are simply not going to invest in those nations. It is therefore important to work with other African nations to try and keep countries stable so that we do not have to suspend them.
I hope that, if we cannot have the assent procedure, the Commission will at least keep us very closely in contact with any situation arising where we may have to suspend a nation, and that the Committee on Development and Cooperation in particular would get any reports that were prepared. Beyond that, the PPE Group will be delighted to support this report when it comes before the House.
Mr President, after years of lip service about compliance with human rights in the ACP countries, Mrs Aelvoet has managed to find a method whereby we have come a step closer to the effective functioning of the European institutions with regard to human rights compliance. Moreover, the role of this Parliament has been strengthened. I agree with Mr Bertens: it is not good enough yet, but it is a start. Bravo, Mrs Aelvoet!
But how can this proposal be successful if an important country like Angola continues to arm itself heavily? Angola has sold its oil supply for the coming three years, and with this money it has paid for the weapons in cash , weapons from Brazil and Russia - Russia, a member of the troika which has to supervise the peace process, would you believe? The fact that Angola, a one-party state, can take this decision without democratic consultation with the legal opposition represents a failure of the democratic Lomé test. So I urge the Council and the Commission to come up with a concrete proposal and an interim report from the European Parliament for the ACP counties to adhere to the arms percentage laid down in the Treaty. Obviously, they should also adhere to the good governance referred to by Mrs Günther. Only then will democracy and human rights have a chance in the ACP countries as well.
Mr President and Members of the House, it is clear that during the course of the debate a number of issues have been touched on that go beyond the strict terms of the second interim report of Mrs Aelvoet.
That is understandable because Parliament's interest in the proper implementation of the Fourth Lomé Convention and more particularly its human rights aspects is very great. For example Mr Corrie has mentioned some examples of horrific conduct that give rise to consideration of what should be done in view of the close relationship that the Lomé Convention gives to the European Union with the countries where such conduct takes place. Therefore the question of the application of the procedure provided for by Article 366a of the Lomé Convention, which is designed specifically to deal with that kind of situation, is obviously very important. The Commission has carefully studied Mrs Aelvoet's second interim report and notes the amendments tabled which would envisage Parliament being consulted at the various stages of implementation of the procedure.
The Commission expressed its opinion when the first interim report was adopted on the desirability of involving Parliament more closely in the implementation of the procedure and it is clear that the current proposal for a Council decision is more explicit in this regard. It provides for immediately informing Parliament in full on any decision taken in implementing Article 366a. We do not feel that a process of formally consulting Parliament on the various stages of the procedure is feasible; not because we think Parliament's views are unimportant or insubstantial, but simply because of the specific provisions of the Treaties, in particular Article 300 which in effect sets out a procedure which is envisaged for situations such as this. What is proposed would run counter to what is provided for in Article 300.
The Commission wants to be as sympathetic as possible and is certainly prepared to undertake to inform Parliament of any initiatives it takes or any proposal it submits under Article 366a and Parliament of course is in those circumstances more than able to take steps to make its views known. If they are known then they would immediately be something that would come to the attention of the Commission and would have to be considered. The Commission will continue to take into account all opinions expressed by Parliament in this regard.
I regret the fact that there has been a delay in setting up the arrangements under which Article 366a can be invoked where necessary. I hope that as a result of this debate and what has been said during the course of it, both by Members and by myself, it will be possible to move as quickly as possible into a situation in which Article 366a can be invoked because the necessary procedure for doing so will have been agreed.
Thank you, Commissioner.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
Genetically modified micro-organisms
The next item is the recommendation for second reading (A4-0192/98) on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position established by the Council with a view to the adoption of a Council Directive amending Directive 90/219/EEC on the contained use of genetically modified microorganisms (C4-0031/98-95/0340(SYN)) (Rapporteur: Mr Trakatellis).
Mr President, one of the most important fields of biotechnology concerns the applications that are carried out with the use of genetically modified micro-organisms. These applications have a significant effect on issues of health and disease, diet, the protection of the environment, agriculture and other important fields of human life and activity.
As a result, it is essential that increasing the possibilities of genetically modified micro-organisms goes ahead, since it promises a great deal. However, since the nature and extent of the risks to humanity and the environment which are associated with these micro-organisms are not fully known, it is imperative that relevant work is carried out in certain areas which are clearly defined for each class of risk. Work carried out under containment conditions is regulated by Directive 90/219, which aims to ensure on the one hand a common framework for the development of the new technology, and on the other the protection of human health and the environment. Moreover, since the adoption of this directive, new scientific knowledge and applications have evolved, while, in parallel, since its application, relevant legal experience has been gained. As a result, it is now right to amend and update the directive. In these amendments we must aim for the greatest possible legal flexibility which, however, must not prove detrimental to safety. On this point I sound a note of warning since we must not confuse a flexible and clearly defined framework with safety measures. The risk of a future accident is increasing since the field is expanding rapidly. A simple accident would be sufficient to give the biotech industry a bad name and lead to a crisis. We must avoid that by putting the appropriate safety measures in place.
Although the Council took on board a number of Parliament's amendments, substantive amendments were finally omitted from the Council's common position. Your rapporteur takes the view that the common position only partly reflects the positions adopted by Parliament at first reading. As a result, the recommendation for second reading proposes that the amendments which approximate to the position and spirit of the amendments adopted by Parliament in part-session should be reinstated.
The principal points are as follows:
Amendment No 2: the term "contained use' must be clarified so as to specify the containment measures in respect of work involving GMMs.
Amendment No 3: provision must be made for the reexamination of risk assessment where the competent authority has been notified that this assessment is no longer adequate. This allows the relevant authority to intervene.
Amendments Nos 4 and 9: provisions must be introduced regarding liability insurance for users, given that despite all the containment measures, a risk exists, even if a very slight one. It is therefore legitimate that there should be insurance cover and liability in case third persons are injured by the use of GMMs.
Amendment No 5: the user should have the opportunity to request formal authorization from the competent authority for category 2 uses.
Amendments Nos 7 and 8: the public must be notified before contained use begins, not only about the emergency plans, but also about relevant safety measures. Provision must also be made for public consultation.
Amendment No 10: inspections and other control measures must be organized by the relevant authority to ensure the correct application of the directive and the containment measures.
Amendments Nos 11, 12 and 13: Parliament must be involved in the procedure for drawing up and amending Annex II, Part B concerning the criteria for excluding certain GMMs from the field of application of the directive.
On the same grounds it is also proposed to amend the risk assessment procedure in Annex III, Part B. We cannot accept the exclusion of Parliament from the process of drawing up such an important part of the directive. This will allow the Commission better to exercise its executive powers and will also make it easier for Parliament to control the Commission. On this point, we fully agree with the Commission and expect it to support our positions.
Amendment No 14: this concerns the risk assessment procedure. I wish to stress that the precise assessment of the risk is the very "heart' of the directive. The Council has taken on board only general guidelines. We insist that the risk assessment procedure be clarified.
Finally, I wish to raise once again the matter of the choice of legal base, which should be Article 100a and not Article 130s(1). In industry, work relating to GMMs is regarded, among other things, as having significant repercussions on the terms of competition. As a result, I think that Article 100a would be more correct. Also, following the approval of the recommendations concerning BSE, it has become clear, and Mr Santer has committed himself to it, that in issues relating to public health we must have codecision.
I wish to conclude by saying that the Commission must support our positions, which aim on the one hand to ensure the development of this new technology and, on the other, to protect human health and the environment.
Mr President, first of all, it is important that we all thank the rapporteur because of the enormous amount of work that he has undertaken in dealing with this extraordinarily technical and very complex directive. I congratulate him on his grasp of the technical detail and his understanding of the problems associated with it.
This is a very topical report in the sense that this issue - biotechnology - has attracted a great deal of public interest and concern over the last few years. This is an extraordinarily important report. Biotechnology, as a science, has the potential to give us enormous new advances in the next century if it is used properly. It can bring enormous benefits to the human race in general and increase prosperity for all of us. But it is important that we build public confidence and trust in this technology. To do that, it is necessary to have higher levels of protection to ensure that public health is protected and to ensure the environment in general is protected from any dangers that might arise from experimentation. This directive essentially controls experimentation in contained facilities or the use of GMMs (genetically modified micro-organisms), again in contained facilities.
The rapporteur's amendments seek to ensure that those requirements are met and that responsible care is exercised by all the practitioners in this field.
On behalf of the Socialist Group I should like to say that we are certainly in favour of the development of this new science of biotechnology. But we believe that it is necessary to ensure that ethical public health and general safety concerns are respected and considered fully. The rapporteur's amendments help us in seeking those reassurances. I would commend them to the Commission and the Council.
The common position, as it has come back to us, is not a bad common position. But there are still issues of concern, that the rapporteur's amendments address, and that we would wish to support. Firstly, there is the whole issue of classification of these micro-organisms. It is very true to say that the vast majority of micro-organisms that are experimented upon are, by and large, harmless and cause little threat. But there are some that present enormous dangers, particularly those that are associated with traditional diseases, for example, the micro-organisms associated with things like bubonic plague. We need to exercise the greatest caution when dealing with those. Consequently we need to ensure that the containment and safety measures taken are appropriate to the risk of the micro-organism. The rapporteur's amendments recognize that and certainly construct a system which would ensure that.
I would also echo the concern of the rapporteur on the issue of comitology. This is a rather bizarre proposal from the point of view of comitology - two different annexes controlled by two different management systems. It is thus something which we are not accustomed to, which we do not like and which we are very uncomfortable about. We recognize that the Commission will be coming forward soon with a new proposal with regard to comitology and the development of the modus vivendi . We would hope that a more rational approach would be taken by the Commission and that the issues which currently present themselves in this proposal can be resolved in that way.
Finally, I would also draw attention to the question of the legal base. This proposal is currently under the cooperation procedure. We do not find that satisfactory. We would have been delighted to continue the debate with the Council, with the Commission acting as facilitator, through the procedure of conciliation. We regret that cannot be done. Consequently we would wish to support the rapporteur's view that the legal base should be 100a.
Mr President, ladies and gentlemen, I too wish to thank the rapporteur for the work he has done. There is no doubt that great dangers are associated with genetic engineering and biotechnology. We have often discussed these dangers here, for example in relation to the cloning of human beings. As a further example, I am concerned that the application of prenatal diagnosis will lead to the selection of disabled persons. This is a danger which we must recognize.
The current proposal for a regulation concerns an application of genetic engineering which, in my view, is associated with great opportunities and regarding which, after twenty years of use, the dangers perhaps envisaged some years ago have not in fact materialized. So far there have not been any unforeseen incidents. For this reason, I believe it makes sense to remove this directive from the realm of bureaucracy. Europe must not fall any further behind in the production of medicines using genetically modified micro-organisms. We must catch up, and for this we need fewer bureaucratic rules.
This does not mean any less security as we have a differentiated approach here. The micro-organisms which are potentially dangerous, as Mr Bowe said, continue to be treated with extreme caution. Harmless micro-organisms, however, must be treated with less caution as the danger does not lie in the fact that we are dealing with genetic engineering but in the microorganisms themselves. That is why I have spoken out emphatically against some of the amendments to the report, which did not come from Mr Trakatellis but were voted into the report, that is Amendments Nos 2, 4, 9 and 14. As far as liability is concerned, I also do not believe we need a particularly strict regulation for biotechnology. We need a comprehensive regulation, which the Commission is currently preparing. But we cannot always apply restrictions in the area of biotechnology or we will never be able to catch up in this area.
Mr President, this is becoming monotonous, but I am also very grateful to the rapporteur, Mr Trakatellis, for this excellent report. Biotechnology is a very young sector and has had hardly any practical experience. Unexpected scientific results will be published over the coming years which will affect the risk assessment of these technologies. It is therefore best to be very careful. There must be clear legislation in which the risks are adequately contained.
That is why the Group of the European Liberal, Democrat and Reform Party thinks that Mr Trakatellis has, as I have said, produced an excellent report. After the Council's common position a number of amendments are needed to contain the risks as much as possible. The various explanations, such as the definition of contained use, are very important in this regard.
The liability of the user of genetically modified organisms has now been clearly provided for in a number of amendments, as long as they are adopted by this Parliament. The competent authorities will rightly be allowed to intervene when they have indications that the risk assessment is no longer adequate.
The amendments also mean that the European Parliament is involved in the drawing up and amending of the criteria by which certain GMMs will be excluded from the directive. Precisely because all risks have to be avoided, it seems right to me that the European Parliament should keep a distant but sharp eye on these criteria. I understand that the European Commission supports Parliament in this involvement. I would like to see this reiterated by the Commissioner.
To conclude, our group is clear about the legal basis, that this must be Article 100a. The directive covers industrial laboratories, after all, and therefore competition in the field of biotechnology. Moreover, after the BSE crisis it was agreed that the codecision procedure had to apply in these kinds of matters. I hope that this Parliament will also support Article 100a.
Mr President, I find it disgraceful that, as Mr Liese says, we in the House are saying that genetic engineering offers huge opportunities and would pose no danger in contained use, as in the report we are discussing today, yet at the same time we are avoiding liability like the plague! If we deregulate, and state authorizations are therefore limited, then it is not acceptable that industry need not undertake liability for this. If it supposedly poses no danger, then it is more than suspicious that liability is so vehemently rejected.
I know there has been massive lobbying of Members of this House in recent weeks and, as we can see, this has already had an effect on Mr Liese. The result of this is that no-one wants to deal with the issue of liability. This is completely irresponsible as in fact it should be a case of industry showing more responsibility. The German Federal Government, in particular, never tires of telling us that industry and science must take more responsibility. If we want individual responsibility we absolutely have to have liability; it is not acceptable that every driver has to have liability insurance before he drives a car but this is not required of companies which work with pathogenic organisms and research laboratories which work with viruses which could escape into the atmosphere.
The report does not meet with our approval because it deregulates many areas; authorization simply because a time limit has elapsed no longer has anything to do with the precautionary principle. In conclusion, I would like to emphasize once again that the question of liability will be extremely important for us. It is not for nothing that a recent referendum in Austria showed that a liability regulation is required. There are also Member States who want it. So if we want industry to take responsibility itself we must not wait until the damage is done; instead, we must take industry at its word...
(The President cut off the speaker)
Mr President, the Trakatellis report deals with one of those subjects which make you wonder to what extent the European Parliament should be discussing it. It is such a technical matter that you almost have to have worked in a biotechnology laboratory in order to know anything about it. Also, you have not even said whether the regulations from this directive are better as they were or as they are evolving via the common position. It is all about the question of whether a laboratory must comply with strict safety regulations when it is working with genetic modification techniques. According to the Commission proposal, laboratories must determine for themselves, by means of risk assessment, what the level of safety measures should be. This is a curious construction, because what the standards are for a major risk has not been laid down anywhere. When, as a company, with strict safety standards in force, you have furthermore to follow a heavier administrative procedure for notification than when you reach weaker safety measures via the risk assessment, then that comprises an element of contradiction. If, as a company, you want to be extremely cautious, you are punished administratively, as it were, and if you asses the risk to be a little less high, you do not have to comply with the heavy notification procedure.
According to my assessment, this leads to a downward pressure on the containment level. What we need above all, I think, is a more standardized risk assessment. The text of Annex III deals with this, but in far too general terms. I am not sure whether in practice the European Parliament amendments will lead to an improved notification procedure. To be on the safe side, I will support them, but without much conviction.
As far as the legal basis is concerned, I cannot make more out of it than 130s. Whether the Member States will reach a high level of protection with this, I venture to doubt. Thankfully companies are allowed to exceed the prescribed level of protection, insofar as this is clear.
Mr President, ladies and gentlemen, as the rapporteur so rightly observed, biotechnology and in particular genetic engineering are expanding greatly. Within the framework of fair and regulated competition in the European Union it is therefore necessary to form an appropriate legal basis. This is a very important point and one which is imperative, partly because all regulations in the area of biotechnology in the European Union are based on Article 100a.
This includes the issue of comitology. It is obvious that the 3b regulatory committee procedure, which the European Parliament completely excludes from the consultations on changing the criteria which allow certain genetically modified micro-organisms to be exempted from the field of application of the directive, is completely unacceptable for us as the European Parliament. We recently had to abandon a directive on this issue because the Council could not be moved on it. This is not acceptable to us, however. If we have cooperation or codecision, the appropriate rights must also be guaranteed for the European Parliament in the committees.
My second point deals with information for the public. It is stated in the common position that the Member States can stipulate that the public be allowed to give their opinion on specific issues. What are specific issues? Who defines these specific issues? What can it possibly mean? It is inexplicable that the European Council insists that such an unclear definition, or nondefinition, should remain. It is also necessary to clarify the situation, within the context of fair competition, as is intended in the amendments.
Mr President, ladies and gentlemen, I would like to mention briefly why we are dealing with this directive. According to the Commission's explanation, on the one hand genetic modification procedures must be applied responsibly, and on the other hand the increase in scientific knowledge and findings in the last 10 years must be taken into account.
Findings have progressed greatly worldwide. Europe has set a very strict standard and this directive actually aims to reduce this strict standard and the high degree of bureaucracy associated with it, as experience has shown that what was considered to be high-risk has not turned out that way, thus enabling procedures to be simplified. I am of the opinion that the points made in the common position are responsible, and I would like this directive also to take effect if possible. I can support what is proposed in the common position.
Mr President, contrary to what some of our colleagues claim, such as Mr Liese, I believe that it is not appropriate to relax the regulations concerning emissions of genetically modified micro-organisms.
Many scientific arguments in fact justify a greater degree of stringency, and Mr Trakatellis has understood this well. We fully support his report, even though we have tabled some amendments.
I would like to mention some new scientific arguments. In fact, since the adoption and implementation of Directive 90/219, knowledge has progressed in the following ways. Firstly, the bacterial strains which are biologically weakened in a laboratory can survive in the environment and there they continue to exchange genes with other organisms. The second new piece of information is that the routine methods of chemical inactivation can leave up to 10 % of viruses and other pathogenic agents in an infectious state. Thirdly, the DNA released from cells - even dead ones - remains in the environment and can be transferred to other organisms. And finally, my fourth point is that the naked DNA viral vector can be more infectious and has a much greater capacity for integration than the virus itself. I believe that all this perfectly justifies Amendment No 2, which states that we should avoid contact between micro-organisms and the population and the environment, rather than just limiting it. It is therefore a particularly important amendment, as is the one relating to civil responsibility. That is why we will support Mr Trakatellis' report.
Mr President, I welcome this report and the work of the rapporteur, Mr Trakatellis, and the Committee in ensuring that the European Parliament will have a role in supervising developments in this very technical and difficult field. Recommending that the legal basis be changed to 100a ensures that the codecision procedure will be followed in full.
It is essential that we learn from past experience and insist on openness and transparency. It is also necessary to provide the mechanism to guarantee the safety not only of those working in the field of biotechnology but also of the general public. There is a great need to build public trust and confidence. This is a new technology and one that offers huge potential in the medical field for the treatment of many diseases for which as yet there are no cures, and for the relief of suffering and pain for millions of people.
We must push out the frontiers of research but in an open and transparent way. Within the highest safety standards, we must encourage and support research and ensure that the industry is not bogged down with so many restrictions that laboratories will move their research out of Europe altogether and cause a brain drain and loss of highly trained people and highly skilled jobs. The message to the public with regard to biotechnology must be balanced and devoid of emotion, unlike much of what has happened so far in the area of biotechnological research. We have seen many wonderful success stories in the biotech field, the development of genetic insulin for example. There are many more untapped possibilities. In the interests of mankind we have a responsibility to keep searching for the right answers. I hope the outdated mind-set of the past will not stand in the way of the relief of so many in the future.
Mr President, I wish to begin by thanking the rapporteur and the committee for their report and thorough work on the common position adopted by the Council on this matter.
The directive was proposed and adopted to ensure that the precautionary principle could be followed with regard to human health and the environment so that the benefits of this technology could develop safely. What it seeks to do in a single piece of specific horizontal legislation is to cover a highly technical and rapidly evolving area of work that obviously is of enormous importance. A number of problems are identified with the directive in relation to classification of genetically modified microorganisms, such as insufficient guidance on risk-assessment and containment measures, the absence of a linkage of the notification and administrative measures to the degree of risk of the activities, and so on.
The common position strengthens and clarifies the original Commission proposal designed to deal with this matter. The main areas concerned include increased administrative control for Class 3 and 4 work: in cases of doubt in classification of an activity the more stringent safety measures have to be applied; the extension of the requirement for safety plans to all cases where the failure of containment could lead to serious danger; and the strengthening of the containment and control measures by incorporation of the requirement to apply the principles of good occupational safety and hygiene in all cases.
The Commission was not, however, able to support the common position where it sought to exclude the European Parliament from the procedure to establish and modify Annex II Part B, which affects the scope of the directive, nor Article 21, where the Council would still wish to stick to a 3b regulatory committee procedure instead of the 2a procedure proposed by the Commission following the first opinion of Parliament.
Of the 36 amendments tabled, including supplementary amendments, the Commission can accept in full Amendments Nos 5, 6, 17, 19, 25, 32 and 36, and can partially accept 8, 12, 13 and 14, and accept in principle 2, 18, 20, 21, 28, 33, 34 and 35, which may need some rewording.
With respect to Amendment No 13, the Commission can accept a 2a comitology procedure which gives flexibility to the Council to adopt different measures from those proposed by the Commission instead of the 3b procedure contained in the Commission proposal.
Concerning the requirement in the amendment to present a report on experience with the directive, the Commission considers that the aim of the amendment could be achieved by making available to Parliament the report it is required to produce under Article 18(3). But the proposal in the amendment that the decisions and minutes of the regulatory committee should be made publicly available is not acceptable since that is not in line with the recent agreement between the Commission and Parliament applicable since December 1996 on transparency and the publicity of committee meetings.
Then there are 17 amendments which the Commission cannot accept. Amendment No 1 proposes to change the legal base from Article 130s(1) to Article 100a. The scope of the directive is not being significantly altered and it does not impact directly on the functioning of the single market. That is why the Commission considers that there is no legal justification for changing the legal basis of the directive, and that opinion is in line with that given by the Legal Affairs Committee of Parliament. An additional consideration is that the change of legal base would restrict Member States from having the flexibility to take containment and control measures going beyond those in the directives which at present they can do, because currently Member States can go beyond the standards set out in the directive in their national legislation. The issue of liability insurance and the provision of financial security in Amendments Nos 4 and 9 are under consideration by the Commission which, as has been said, intends to produce a White Paper on environmental liability, and the Commission would prefer to deal with this matter in a horizontal manner to avoid different liability requirements in different directives.
Amendment No 11 is not acceptable because the requirement to utilize the full legislative procedure for modifications to the risk-assessment procedure set out in Annex III would prevent the rapid modification of the annex which is purely technical in nature, and it could be that such a restriction would lead to safety problems, for instance, where, as a result of additional scientific information, a rapid change to the annex would be needed. The Commission considers that the proposed procedure utilizing a committee of representatives to the Member States will give the required flexibility and appropriate rigour for the examination of any proposals to modify the annex.
Amendments Nos 3, 7, 10, 16, 24 and 31 are not acceptable because they duplicate provisions present in other articles and the technical Amendments Nos 15, 26 and 30 would operate to increase the burden of control measures, seeking to introduce more stringent measures than those of Directive 90/679/EEC, which regulates the protection of workers from risks from exposure to biological agents at work. This directive also covers work with genetically modified micro-organisms and the Commission wishes to maintain comparable containment requirements for similar work under the two directives.
Amendments Nos 22, 23, 24 and 27 proposed increased burdens, but we do not think that they make a commensurate contribution to safety.
Amendment No 29 is technically invalid since the genetically modified micro-organisms are not required to be in a closed system.
I wish to finish by stressing the added value of the amendments which have been accepted, wholly or partially, which are a considerable number. An example of this is Amendment No 5 by Mr Trakatellis, which would allow applicants to request a reply from a competent authority within a defined time period and thus clarify the applicant's position and obligations under the directive.
I believe that the amendments clarify and reinforce the common position and, together with that text, will provide a sound and enforceable framework providing the high level of safety that we are all seeking to achieve.
Mr President, I would like to ask the Commission a question because Parliament is continually put off with promises of a White Paper on liability, that is, with a horizontal solution. We, the European Parliament, have taken an initiative and have been waiting for a regulation of this kind for years. I would like to ask the Commissioner - he sits in the Commission after all and must know how difficult it is there - when, in his opinion, there will be a regulation.
My second question is also based on this: Commissioner, do you believe that the fact that the taxpayer - that is, the general public - must now take responsibility for possible damage is compatible with the responsibility of industry and science?
Mr President, we are consulting at the moment with interested parties and hope to put something forward this year.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Humane trapping
The next item is the report (A4-0197/98) by Mr Pimenta, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Decision concerning the signing and conclusion of an International Agreement in the form of Agreed Minute between the European Community and the United States of America on humane trapping standards (COM(97)0726 - C4-0014/98-97/0360(CNS)).
Regrettably, Mr Pimenta cannot be here. Mrs Banotti is speaking in his place.
Mr President, you might be interested to know why Mr Pimenta invited me to present his report this evening. I have the doubtful honour of being the original rapporteur on the prohibition of the importation of furs caught with leghold traps. I have kept a watching brief on the issue ever since. And very nasty things they are, too. I received several of them through my mailbox when I was rapporteur. I hope Mr Pimenta did not have the same problem when he took over the report.
We have already discussed at length the arrangements between the Canadian and Russian Governments in relation to this. Mr Pimenta believes that the American authorities are attempting to get round the leghold trap Regulation 3254/91 on the grounds that they have legislation on humane trapping already in existence. He does not believe this is correct.
The central focus of the regulation is the prohibition of leghold traps. The Canadian and Russian commitment to ban so-called conventional leghold traps is at least unconditional. But the same cannot be said for the US which has only offered a six-year phase-in period that is subject to some substantial derogations. These derogations are specified in sections 423 and 424 of the standards. Although this text is similar to the text incorporated in the agreement with Canada and Russia, the US commitment on leghold traps is pursuant to the standards, that is, it is conditional. That is in addition to the fact that it has demanded a longer phase-in period.
In October the US undertook to phase out the use of conventional leghold traps within four years subject to the existence of 'viable replacement traps' . This proviso was removed from the December text. The whole episode has immediate consequences for animal welfare where many millions of animals will continue to be subjected to the indiscriminate cruelty of leghold traps for many years to come, perhaps even resulting in some forms of these traps being inappropriately classified as humane. It also reveals much of the inadequacy of the present EU strategy on matters relating to the WTO. In a choice between fulfilling their legal obligation to implement Community legislation and responding to a possible breach of WTO rules, the Commission and Council opted to ignore their statutory EU obligations in favour of WTO considerations.
The Commission and Council repeatedly chose to ignore the opinion of the European Parliament, including its many constructive proposals to balance the various interests: for example, to ensure the proportionality of trade measures and to take account of the interests of native people. At the same time, and despite a range of related problems also including cosmetic testing and farm animal husbandry, the Commission has failed to present any formal analysis or proposals on how to approach or resolve the complex issue of trade and animal welfare: for example, with respect to utilization or modification of the existing Article XX exceptions within the WTO rules.
The Commission has similarly failed to raise these concerns in Geneva or to support the development of a high-level dialogue on the subject, an idea first proposed at the Globe Symposium held in 1996.
Regrettably the Commission has also shown no willingness to engage in a debate to enable appropriate and legitimate distinctions to be made between products on the basis of their method of production - an issue which is of central importance both to animal welfare and to the progress of the trade and environmental debate.
That is why Mr Pimenta, as rapporteur, is asking Parliament to reject the proposed agreement.
Mr President, you can beat your head against the wall in many different ways. This has been evident on a number of occasions when Parliament has expressed its opinion on agreements dealing with painless animal traps. On the basis of Mr Pimenta's report, the Committee on the Environment, Public Health and Consumer Protection has now recommended the rejection of the agreement, initially drawn up with Canada and Russia, and now with the USA. This is the way Parliament has gone, then. The Commission has thus listened to Parliament, but has implemented - and may now, on the Council's recommendation, implement - the agreement they negotiated.
A good thing is not always the best thing. This old Finnish saying is obviously unknown to Mr Pimenta, the Committee responsible or Parliament generally. We set our sights on traps inflicting absolutely no pain. However, no-one has come up with a system that does not cause at least some pain. The agreements have been a clear step forward. Their rejection logically signifies the continuation of the present pain-inflicting system of trapping animals.
The REX Committee has unanimously taken a positive stand on the agreement that is to be discussed. When, furthermore, the USA is involved, as the latest party to the agreement, this view is well justified. I hope, ladies and gentlemen, that we will not be beating our heads against the wall yet again. I hope that Parliament will take a step forward in this matter. It will not be perfect, but striving for perfection is a good way of achieving nothing at all. The agreement should thus be approved, contrary to the opinion of the responsible Committee.
Mr President, this is hopefully the last sad episode in the sorry saga of the leghold trap, where we have seen the strongly held view of the Parliament, elected by the people of Europe, overruled by the Commission in the interests of international trade deals. The victims are the fur-bearing animals of North America, Canada and Russia who are cruelly killed so that rich women in the West can wear their skins. There is no justification for this.
The Socialist Group fully endorses, as before, Mr Pimenta's excellent report calling for a rejection of the agreement on the grounds clearly set out in his report. The agreements were wrong before, they are still wrong and we see no reason to change our mind. This agreement with the USA suffers from the same deficiencies as those we previously rejected with Canada and Russia, and it is even weaker as Mr Pimenta shows in his report. It is also unlikely that it can be monitored and properly implemented because the powers vested in the state governments in the United States, who are not signatory to the agreements, mean that they will not properly implement it.
We believe that the Commission has taken the wrong path since it refused to implement the regulation of 1991 at its due date of 1996. We intend to stick to our guns because we believe that we are right and we can only hope that this unsatisfactory situation does not occur again. We also hope that it will underline the need to strengthen Article 20 of the GATT. It is outrageous that European legislation is being corrupted in this way. I do not believe that these weak agreements will prevent one single bit of cruelty to fur-bearing animals, and therefore they defeat the very purpose of their existence.
Mr President, the entire leghold trap affair is becoming increasingly ridiculous. I might just as well have repeated what I said here two years ago. It looks like a never-ending story, because this agreement between the Union and the United States is even worse than the agreement we also rejected between the Union and Canada and Russia.
Whilst Canada and Russia had at least promised to implement the ban on so-called conventional leghold traps, the same can in no way be said of the United States. They have merely offered to phase out gradually the leghold trap over a period of six years, and in addition have stipulated quite a number of derogations. This agreement is decidedly insufficient, and must therefore be rejected.
The entire affair is a serious demonstration of the fact that present EU strategy on issues relating to the WTO is totally unsuitable. It is a real scandal that the Council and the Commission have laid aside the positions they had taken earlier, and agreed to an even weaker proposal in order to escape a possible conflict with the WTO. It is extremely alarming to see how easily the Council and the Commission lay aside EU legislation. The European Parliament has repeatedly pointed out that the 1991 regulation, which totally prohibits the use of the leghold trap, must be implemented. Unfortunately, the Council and the Commission have completely ignored this Parliament's positions. The entire affair is a serious undermining of EU legislation, and also undermines European democracy. But even more serious are the consequences for the well-being of animals, because millions of animals will continue to die a cruel death in these leghold traps.
Mr President, when discussing humane trapping it is important to note first that the whole course of events is a drama in several scandalous acts. First I would like to remind you of Regulation 3254/91, which goes back to 1991, and which states that from 1 January 1996 the furs of animals caught using leghold traps should no longer be imported into the EU. The Commission, together with the Council, simply did not enact any implementing rule and thus sacrificed an EU law which now simply does not exist. If we look more closely, we find that it was sacrificed on the altar of the WTO.
Secondly, the title: "Humane trapping' . There is no such thing as humane trapping using any kind of traps! We are simply deceiving ourselves if we say such a thing. To the animals which die a wretched death it is completely irrelevant which type of trap is used. We must finally learn that animals are living creatures and not commodities. This way of thinking is positively mediaeval. Yet we are now approaching the year 2000 and still think in this way.
Thirdly, the critical point: this agreement with the USA. The agreements with Canada and Russia were very rough, in the true sense of the word. But this overshadows everything else. There are long transitional phases, there are no legal norms whatsoever and it is not at all clear when it will no longer be permitted to trap animals with this kind of trap. In addition, it is contempt of Parliament, since we were elected by millions of citizens and are their representatives. And the people do not want any more leghold traps. For this simple reason we will of course approve Mr Pimenta's report, and completely reject all existing agreements and the Commission's entire course of action.
Mr President, most of us on the Committee on the Environment, Public Health and Consumer Protection agree with Mr Pimenta's report, which again criticizes this proposal because of the lack of participation not just of NGO but also of some of the countries involved in this matter.
So we completely agree with Mr Pimenta's proposal to reject the proposed agreement as totally inadequate, to ban fur imports without further delay, and above all to encourage the participation of native peoples.
At no time during the debate on this matter in the Committee on the Environment, Public Health and Consumer Protection did we forget the rights of native peoples, who have been hunting for many years and do not kill animals in a cruel manner, unlike other countries which tend towards that sort of behaviour.
I am particularly interested in this subject because I live in Asturias, a region in northern Spain which has perhaps the most important surviving population of brown bears - 80 individuals. During the last 20 days, three brown bears have died. The investigation has not yet been completed, but the suspicion is that an adult animal - especially important for the conservation of the species - died because poachers had set a trap for other animals. And that is what tends to happen when traps are set which can affect animals threatened with extinction.
So, Mr President, we are going to support Mr Pimenta's report. We think it is time to make a final decision and pay no more attention to commercial interests. And we hope it is approved by a large majority in the House, as it was in the Committee on the Environment, Public Health and Consumer Protection.
Mr President, ladies and gentlemen, will the European Union be able to ensure that the ban on importing fur from animals captured in leghold traps is respected throughout its territory? Our debate is just one in a long series of debates, and I hope Parliament will be able to show itself to be logical and consistent with the previous positions it has taken.
I am one of those people who, up until now, have preferred to show understanding and moderation with respect to the Commission's positions, which were in fact often adopted unilaterally. I accepted, although certainly with some reluctance, that the need to reach an agreement meant prolonging negotiations for a year. I believed too that the agreements with Canada and Russia were undoubtedly a stopgap measure, but at least they had the advantage of bringing the negotiations out of the deadlock they had reached.
Having said that, goodwill has its limits and the agreement with the United States which you are proposing to us today, Commissioner, is entirely unacceptable. I thus share the opinion of our rapporteur, and I congratulate him on the quality of his work. In fact, this agreement lags far behind in relation to the agreement between the European Union, Canada and Russia, which is itself limited. The number of derogations and the six-year application period do not augur well. Moreover, it is not unreasonable to doubt the will and the ability of the American authorities to impose this agreement on its own states.
These are some of the many questions to which we have no answer. We must therefore ask, along with Mr Pimenta, that this agreement with the United States be rejected. Furthermore, the debate must be put into context and we must take account of the fact that as well as the problem of leghold traps, this is a question of the European Union's ability to stand up to pressure from the WTO.
The Commission should be aware of the consequences of the agreements it plans to approve. And we must regret once more that it is presenting Parliament with a fait accompli . In addition, it is forcing Parliament to renounce fundamental principles. Today, it is the protection of the environment which is at issue; tomorrow, it will be social clauses or our culture which will be harmed.
Mr President, by way of introduction I would like to say that safeguarding animal welfare is indeed paramount. And that is precisely why I cannot support Mr Pimenta's rejection of the proposal for an agreement with the USA. I believe we should recommend the agreement and the REX Committee. Firstly, before the agreement can be rejected, the alternative to the agreement must be assessed realistically. Secondly, the consequences of the agreement in the USA and, of course, in the EU must be considered. And thirdly, the ongoing prospects of developing better, more humane traps need to be considered.
The alternative to the agreement with the USA is not some other agreement with better standards. So it is not a good idea to revert to the Council decision concerning the banning of leghold traps. Mrs Pollack used the word 'insulting' , and this is the crux of the matter. The European Parliament is insulted because it wanted the 1991 resolution to be upheld, even though - as far as I can see - the agreements with Russia, Canada and the USA would serve to improve animal welfare. Why? The resolution on banning leghold traps is very limited. It applies only to 13 species, as opposed to the 19 covered by the new agreement. It does not ban the use of leghold traps, but only the import of pelts, and in the main, this resolution only covers this one method of trapping. As I have stated before, it is hypocritical to focus on this one - albeit barbaric - trapping method, while traps that are no less cruel are used within the EU. That - not more stringent requirements for traps - is the alternative to the agreements with Russia, Canada and now also the USA.
EU fur exports to the USA are currently twice as much as imports from the USA. This is an important point, because it shows that we should be focusing more on the standards applicable to trapping in Europe. The agreement that has just been established will actually raise standards in several EU countries. Perhaps we should begin there instead of scoring cheap animal welfare points at the expense of hunters in the USA. Finally - and perhaps most significantly - the agreement makes financial provision for research into better traps. In other words, what we have is an agreement bringing in concrete standards for traps and a programme for improving the existing traps. That has to be better than an import ban, a case with the WTO and European hunters failing to live up to the standards.
Mr President, ladies and gentlemen, as regards this draft agreement between the United States and the European Union, we all fully share the rapporteur's opinion that it should be rejected.
In fact, in terms of this question of leghold traps which has already gone on for a long time, the agreements reached with Canada and the United States have never really received the approval of the European Parliament. They were, however, superior to this one. Three elements demonstrate the extent to which it is difficult to conduct truly fair diplomatic negotiations with the United States.
Firstly, the Americans have become accustomed - and it is once again the case in this agreement - to evoking their internal constitutional provisions in accordance with which, in many fields including this one, it is actually the federal states, and not the federal government, which are responsible. This allows them, at the time of the application of the agreement, to challenge to some extent the signature appended at the federal level. They have already done the same for other unrelated issues, such as the international market in electrical engineering, and this shows that there really is inequality in the agreements we sign with the United States.
Secondly, the US rejects the dispute settlement procedure and confines itself to a simple consultation mechanism, which is obviously insufficient. Finally, the periods of time agreed with the United States for the elimination of leghold traps are becoming longer and longer, which means that the very content of the agreement is called into question.
Therefore, as far as the substance is concerned, we would like to see the disappearance of all of these traps; however, further to the matter under debate here, there is a problem of principle in relation to the agreements approved between the United States and the European Union. We talked in the past about "unequal' agreements concluded between China and the European powers. We often have the feeling that it is also a matter of unequal agreements when the United States and the European Union come into conflict.
Mr President, naturally no-one can sympathize with the idea or practice of barbarous methods, of cruel methods of torture, in the hunting of fur-bearing animals.
But I see that several of my colleagues show such excessive sensitivity that, if they continue in this direction, looking for the ideal solution, in other words the abolition of hunting fur-bearing animals, we will arrive at an unacceptable impasse. From this viewpoint, we feel that the agreements with Russia and Canada, while they do not provide the ideal solution, nevertheless give a positive thrust to the matter by prohibiting leghold traps and any other methods of hunting which are unnecessarily cruel. As a result, we think that these agreements offer scope and that they can be improved and extended by means of steadfast negotiations with the United States.
On the other hand, we believe that the more stringent these measures are, the more likely it is that they will be violated. Past experience shows that no very stringent law has remained inviolate; on the contrary, such laws have invariably given birth to a variety of other ways, some of them criminal, of being violated.
However, there is another aspect that I wish to talk about: sensitivity towards animals is justified but there must also be sensitivity towards native peoples. Thousands of people earn a living from treating and trading in fur. As an example I shall take north-eastern Greece, around Kastoria. Hundreds of small businesses exist thanks to the treatment, trade and sale of fur, and thousands of people have satisfactory employment. As a result, we cannot ignore such vital aspects of the matter.
Finally, in order to ensure that such species do not disappear, I think that as well as restricting their cruel hunting, it is possible at both a Community and a national level to promote reserves, by means of subsidies and other measures. There could be reserves at a Community level and national parks, which would make it easy to propagate those species which are fur-bearing and, indeed, exceedingly fur-bearing.
Mr President, I would like to thank Mr Pimenta for this excellent new report on this matter. It has turned into a novel, a thriller, a thriller about leghold traps and 13 animal species.
Let me remind you what this is all about. Animals are trapped, their bones broken, their tendons torn. They try to break free. With their own jaws they break their own bones. They tear their own flesh. They eat their own paws to try to get free. They drag themselves through the snow, leaving a trail behind them, which if I may say so, makes them easy to track.
For years, since the 1991 regulation, we have been trying to ban this monstrosity. Every year, the European Commission tells us: "another short delay, Mr Torturer, just a little more time' . We have been told that we should not disturb the Inuit people, as if traditional Inuit fishermen, since the beginning of time, used steel leghold traps.
We are now being told that we should not disturb the World Trade Organization and that a panel is to be consulted, as for bananas and as for hormone derived meat. The Geneva panel is now becoming the divine help.
We concluded an agreement with the United States in December 1997, just as we had concluded an agreement with Canada and Russia in July 1997. Obviously, no funds are being made available; it is simply a matter of an agreed minute, like with the Blair House agreement, which the Commission representative is very familiar with. We are in fact reliving the whole Blair House situation and we are being told that the legal scope of the agreement is very limited, due to the federal structure of the United States which means that the states involved disregard what takes place in Washington.
As regards the substance, the Commission is happy; it obtains a further delay of three to five additional years, with the United States simply proposing to us that they go even further in this unacceptable situation, in this monstrosity.
The most important thing about this matter is that it is symbolic. As with bananas, cheese manufactured from raw milk, and hormone derived meat and milk, we are giving in, as we have done every time, to the United States. I repeat, Mr President, and I will finish with this, that as regards the Helms-Burton or d'Amato acts, the United States did not pay as much attention to our concerns as we are paying to theirs. As far as we are concerned, we agree with Mr Pimenta's position, which if I may say so, is the only possible position when discussing animals, humanity and dignity.
Mr President, I would like to say that I agree with the report. The thinking behind this report is quite clear because, as everyone knows who has constituents who have written to them and informed them about this barbarous practice and as previous speakers have mentioned, the barbarism which can occur so randomly and leave animals to suffer for so many days is quite clearly unacceptable in a civilized world.
Many people in the UK put their name down to questionnaires sent to me and it is quite clear from deputations of others in the UK that they feel extremely strongly on this issue as with other issues of animal welfare.
Europe is one of the major consumers of the fur pelt trade - something like 70 % of which ends up within the European Union. It is quite clear that as consumers we have a very strong and authoritative voice on this issue. I believe the Commission has been wrong not to challenge the WTO more strongly on the grounds of the ethicality of the environmental, welfare and social issues. I think that there can be a stronger voice. I know that Sir Leon in particular has made strenuous efforts to bring a balance to world trade from the Commission's point of view. There are some lines which we cannot step over: not just in this instance but also with regard to aspects of asbestos, for example, which threatens hormones in beef.
It is quite clear to my mind and to others in this Parliament that when we choose to reject what is occurring in terms of the deals which are being struck in Europe's name, when we are speaking for the people, our views should be respected and people should be brought to understand that in that respect, and that respect alone, we cannot renege on the issues which Parliament discusses and puts before you, Sir Leon.
Mr President, I can assure this House that I would not be commending this agreement with the United States if I did not believe that it represents a major advance as far as animal welfare is concerned and that it was a solution to the problem - not a complete solution but, nevertheless, an advance which is equivalent to the one we reached with Canada and the Russian Federation. It would have been very curious, to put it mildly, for the Commission and the Council to accept agreement with the United States if we did not believe that was the case.
The agreement has taken the form of an agreed minute which corresponds, although with a simplified and more flexible format, to the main text of the agreement with Canada and the Russian Federation. That structure is necessary, given the fact that in the US trapping is an exclusive competence of the Federal States and not of a national agreement. But - and this is the point I would like to emphasize - this agreement with the United States is a legally binding international agreement and, as such, is binding on the whole of the United States, and the United States cannot escape from its consequences by saying that one of its states will not go along with it. It is an internationally binding agreement.
The standards annexed to this agreed minute are identical to those annexed to the agreement with Russia and Canada. Only the implementation schedule has been modified in order to include the derogations laid down in Article 10 of the Canada/Russia Agreement. It is true that, contrary to the agreement with Canada and Russia, the US agreement does not contain detailed and binding procedures for the settlement of possible disputes, but one should note that in return the US would not obtain the same level of security for its trade in furs as Canada and Russia have because, in the event of a flagrant violation of the agreement by the United States which could not be settled through the consultation procedure provided, the European Union would fully retain its right to resort immediately to Regulation 3254/91 and impose a ban on US imports. Indeed if that were to happen - which I hope will not and do not believe will - we would be in a stronger position than we are now to defend if necessary such a ban in the WTO.
From the point of view of its animal welfare outcome as well, I do not see that this agreement is in any way weaker than the agreement with Russia and Canada. United States is prepared to comply with all the standards provided for in the Canada/Russia Agreement and is willing to test the traps on that basis and within the time frame provided for in the agreement. It has also accepted the principle of an unconditional and accelerated phase-out of the conventional steel-jawed restraining leghold traps and that phasing-out will take place for two species four years after the entry into force of the Canada/Russia Agreement, and for the remaining ten US species six years within the same time frame.
Of course it is perfectly clear that the side letter to the agreed minute prevents the United States from invoking the derogations set out in the implementation schedule with regard to this phasing out, and it will not be able to do so. Even within the longer time frame, if one takes into account the differences in the respective situation of the countries concerned with regard to the use of the traps and the total number of animals involved and therefore what has to be done to phase them out, the end result is equivalent to the Canada/Russia Agreement as far as the improvement in animal welfare is concerned.
Rejecting the agreement would certainly mean a ban on the imports into the European Union but it would not lead to an improvement in animal welfare. Only by accepting the agreement do we achieve a significant improvement in animal welfare and only on the basis of similar agreements can we expect the animal welfare cause to be pushed forward in the international arena. I do not believe that by implementing a ban we would advance the cause of animal welfare one jot or tittle and it is precisely for that reason that we are implementing our legal requirements which provide for the possibility of an international agreement as an alternative to the ban. It was wise that the legal requirement should do that because the international agreement provides for an improvement in animal welfare - not perhaps as far as we would wish to go, but a significant improvement in animal welfare - as opposed to the negative solution of a ban which would not help a single animal. It is for that reason that even if the WTO did not exist I would have no hesitation in commending this agreement to the House on animal welfare grounds alone.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Agreement with Guinea on fishing
The next item is the report (A4-0178/98) by Mr Girão Pereira, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on the conclusion of the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Community and the Government of the Republic of Guinea on fishing off the Guinean coast for the period 1 January 1998 to 31 December 1999 (COM(98)0129 - C4-0245/98-98/0086(CNS)).
Mr President, ladies and gentlemen, over the last few years the Commission has brought proposals to the Council and Parliament to enter into fishing agreements with non-EU countries, opening up the possibility of keeping Member States' fleets active in the face of a growing shortage of fish stocks in the waters of the Union.
The agreement with Guinea is thus in line with that policy, which we consider appropriate and obviously support in the light of the importance of fishing to some of our coastal regions, to industry and to the market itself. Our relations with Guinea in that sector already go back to 1986. This, therefore, is a matter of renewing a pre-existing agreement for the period from 1 January 1998 to 31 December 1999.
It is important to highlight some of its most significant aspects. The financial compensation has been substantially increased, but there is also an increase in fishing opportunities as a result of the greater number of vessels that can operate in those areas.
Another aspect it is important to emphasize, and an innovative one, is that approximately 50 % of the overall financial compensation is allocated to specific aid to the Guinean fishing industry, particularly in terms of scientific programmes, technical and professional training schemes, support schemes for the bodies responsible for the surveillance and supervision of fishing activities and artisanal fishermen's support schemes. Furthermore, these financial aid schemes have been extended to include some devices for proper resource management, inasmuch as it is stipulated that any vessel operating in the area must have an observer aboard to keep an eye on her fishing activities and gather statistical information on catches.
In addition - and this is a major innovation - I have to inform you that the Guinean Ministry of Fisheries is under an obligation to send the Commission an annual report on the scientific and technical actions it is taking to increase its knowledge of fish stocks.
An even more important aspect is that payment of the financial compensation is dependent on the effective implementation of those actions in connection with the development of local fisheries and the conservation of resources. This is explicitly stipulated in the final part of Article 4 of the protocol. This is why I am presenting Amendment No 5, which seems more allembracing to me than the one from the Committee on Fisheries, because it invokes that clause of the protocol and the European Parliament's right to inspect the reports referred to in it. For these reasons, it can be seen that the contents of this report conform to the guidelines laid down by the Council at its meeting of 30 October 1997, according to which approximately half the Community finance ought to be dedicated to objectives specifically aimed at improving the fisheries situation.
Furthermore, it incorporates and puts into practice many of the Commission's recommendations for development and cooperation. The Commission has always insisted that a development aspect should be included in agreements of this type. Because of the importance of this agreement to the European Union's fishing industry, and because of its innovative measures, we believe it will receive this House's unanimous support.
Mr President, as far as I am concerned, there are some difficulties with this agreement. First of all, there is the problem with the number of fishing boats: 74 compared with the 43 allowed in the previous agreement. Furthermore, the agreement was initialled by the Commission without first consulting Parliament for an opinion, which is why I agree with the rapporteur who maintains that Parliament must be informed and that the protocol must be observed. In addition to these aspects, there are problems especially with monitoring fishing activities within 10 miles. This fishing would conflict greatly with the interests of the 100 000 or so artisanal fishermen who operate in this country and who have repeatedly protested to the European Union and to the local authorities about this.
Also, the financial compensation proposed for artisanal fishermen has been greatly reduced in relation to the overall amount of ECU 6.5 million: only ECU 320 000 in assistance for artisanal fishing compared with the ECU 800 000 for the ministry and the ECU 800 000 for monitoring and surveillance. The fishing vessels, of which there are exactly 74 - and 33 of these have seine nets which are very harmful and also create a lot of difficulties - only pay ECU 20 per tonne, which is practically 40 000 lira per 10 quintal tonnes: a truly insignificant figure.
However, having said that we realize that this agreement has been initialled, we realize that it has to be submitted for verification, but we undoubtedly hope that in future international agreements will grant at least equal treatment to third country resources.
Mr President, ladies and gentlemen, I should like to begin by congratulating Mr Girão Pereira on his report. It follows the European Parliament's traditional line on fishing agreements. It is a very clear report and I should like to support everything it says, on behalf of my group.
In essence I think it is an agreement which contains some innovations, because we are basically trying to put into practice an old principle we always follow in this House, according to which money and financial compensation paid by the European Union should benefit the fishing industry in the countries with which we enter into agreements, and I therefore think our argument that at least half the Community financial compensation should benefit local fisheries is correct. At least, I think, this is a start. Obviously, it would be nice if the principle were applied to the whole of the compensation, but we are in a delicate area where there is a danger of interfering with the sovereignty of each of the countries in question.
In the case of the Guinean agreement, there is in fact an increase in cost, but also a corresponding increase in fish, so there is an objective balancing factor. There are also some other interesting points which deserve our commendation, such as for example an increase in the funds dedicated partly to research and partly to the actual administrative organization of that country's Ministry of Fisheries.
We support this report and congratulate the rapporteur once again on his work.
Mr President, as we have seen from the tone of the previous speeches, in general both the rapporteur and the two speakers stress the positive aspects of this agreement, which is in line with the new Community fisheries policy.
It is not a question of pillaging existing fisheries resources. It is a question, firstly, of helping these developing countries to conserve their own resources. The European Community contributes the financial means for that, helping them, for example, to monitor fishing. Secondly, by means of financial compensation to these countries, we contribute to their actual economic development. In other words, on the one hand the European Community facilitates the action of Community fishermen who, as we know, have problems in a great many sites, and on the other hand it promotes fishing, but conserving resources rather than compromising their continued existence.
I believe the budgetary increase which has been made is justified within this new Community policy, and will prove to be to the advantage both of the people of the African countries and the people of the EU itself, and of the preservation of fisheries resources in general.
So from my point of view, like the previous speakers, I think Parliament should approve the text as it stands, with the amendments approved by the Committee on Fisheries, and also Mr Girão Pereira's Amendment No 5. On the other hand, I am completely opposed to Amendment No 6 tabled by Mr Teverson. This would introduce an excessively negative limitation, which would prove too much of a burden for subsequent fishing agreements.
Mr President, Mr Girão Pereira's report on the fishing agreement with Guinea, on which I congratulate him, very clearly shows that people are wrong to say that fishing agreements are a means for the Community fleet to exploit the resources of third countries in an uncontrolled manner, without contributing any benefit.
As if the agreements with Argentina, Morocco or Mauritania were not enough to show how Community fishing activities have contributed to the development of this sector in third countries, the new protocol with Guinea clearly shows the benefits a coastal country can gain from a fishing agreement with the Community. These benefits are at least comparable to, if not greater than, the contributions from the specific development policy, despite the fact that, in this case, we are talking about simple trade agreements.
As has been said, the increase of more than 50 % in the financial compensation is extraordinarily significant, but the way it is to be distributed is even more important. In fact, practically half of the ECU 6.5 million which will be paid to Guinea is directed towards improving training and stimulating Guinean fishing. Of particular note are the increases to improve surveillance, which have doubled in relation to the previous protocol, and ECU 320 000 to support artisanal fisheries, representing an increase of a third with respect to the previous protocol.
Thanks to this sort of help, Guinea has managed to sign fishing agreements with China and Korea, guaranteeing resources in a way which would have been unthinkable without the knowledge of fishing grounds and international conservation regulations to which Guinean society has gained access thanks to the Community's financial compensation.
Also, as Mr Girão Pereira rightly notes, we need to stress that, as a new feature, the Guinean authorities will have to report to the European Union to show that the funds have been allocated to actions related to the development of local fishing grounds and the conservation of resources. Compliance is strictly linked to the payment of the financial compensation.
Therefore, like the rest of my group, I shall be supporting Mr Girão Pereira's report.
Mr President, it is rather strange that everybody is emphasizing what good developmental aspects these reports have for the fishing industry of Guinea, in this case, and for other countries as well. I like that: I have always argued that they should have. There has been a great improvement in these reports, particularly perhaps since the actions of the Dutch presidency and the taking on board by the Commissioner responsible of my report last year.
So things are getting better, but still there is a problem with regard to consultation with the European Parliament. The Commission does not consult us early enough. The Council has some responsibility in this too. This is pointed out by the Committee on Budgets in no uncertain terms in its opinion on this report. However, we have had to say it over and over again. There have been advances: a lot more resources are devoted to the artisanal fisheries, to improving the fisheries of Guinea and so on, in all sorts of ways that have been mentioned before. I hope the Guineans have the resources to monitor what is happening when the EU fleet is there.
I also like the proposal - though perhaps it is not enough - that some of the catch should compulsorily be landed in Guinea for the food supply of the Guinean population. This is very important. But it is sad that a 10-mile limit was agreed upon when neighbouring states have 12 miles, which seems to be fairly standard.
Finally, I support the Committee on Development and Cooperation's opinion that it would be useful if the European Commission could negotiate regional agreements to cover areas like Guinea, Guinea-Bissau, and so on.
Mr President, I wish to begin by thanking the honourable gentleman for his excellent report on the new terms and conditions for fishing by the Community fleet in the waters off Guinea. We consider that these new terms are likely to ensure a more effective implementation of the agreement in line with the basic principles of the conservation of resources.
With this protocol, the Commission recognizes the action taken since 1996 by the Guinean Government to ensure overall control of access stocks and to develop the battle against illegal fishing and marine research.
This new and positive climate, which is recognized by Community shipowners, has led to fishery resources in the area having improved and a renewed interest in Community fishermen in Guinean waters, which provide an important potential for the Community fleet. The Commission also considers that this new protocol with Guinea contains major innovations aimed in particular at promoting sustainable fishing, while being compatible with both the development policy and the Union's regional approach to fisheries agreements.
The protocol marks significant progress in our regional approach and that is reflected in a harmonization of the financial terms offered by the Community to the various countries in the subregion. In addition, the technical provisions on fishing activities have been brought into line with the rules in force in the countries belonging to the Subregional Commission for Fishing in the Gulf of Guinea.
The protocol allocates 50 % of the overall financial provision - that is to say ECU 3.25 million - over two years to schemes designed to promote marine research, the monitoring of fisheries to support small-scale fishing and training facilities and to contribute to international fisheries organizations. The scale of this support will give Guinea the means of taking part in the subregional programmes for managing resources. Guinea attaches great importance to that because this year it holds the chairmanship of two regional fisheries commissions: the Subregional Commission for Fishing off the Gulf of Guinea and the Ministerial Conference of Atlantic Coastal States.
The protocol provides for close cooperation between the two parties in managing the schemes and gives us the possibility of reviewing payments involved in the light of how it is implemented.
Turning to the amendments proposed, the Commission cannot accept Amendment No 4 since that goes against established doctrines regarding the nature of our international fisheries agreements and would adversely affect the powers of the Commission to conduct negotiations. The Commission can accept Amendments Nos 1, 2, 3 and 5 in principle, if not in their present form.
I should stress, however, that the Commission already gives regular information to Parliament as to the use made of fisheries agreements in its statements and reports to the Committee on Fisheries.
The Commission cannot accept Amendment No 6, given that fisheries agreements are concluded on a Community level and therefore it is the Commission that pays the financial compensation and the vessels fishing in these waters that pay the licence fees.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 7.50 p.m.)